Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 12/23/2020 have been entered.
2. Claims 1, 3 and 5-11 have amended.
3. Claims 2 and 4 have been cancelled.
4. The objection to claim 1 is withdrawn in view of Applicant’s amendment to the claim.
5. The rejections of claims 1-3 and 5-11 under 35 USC 103 are withdrawn in view of Applicant amending the limitations of claim 4 into claim 1 and the amendments to claim 1.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Howard Sobelman on 4/8/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 3 has been amended as follows:
In line 2 the number “2” has been replaced with the number “1”.


In line 2 the word “matrigel” has been replaced with the phrase “extracellular matrix”.

Claim 9 has been amended as follows:
In line 3 the phrase “an mTeSR1 cell culture medium, and the mTESR1” has been replaced with the phrase “a pluripotent stem cell culture medium, and the pluripotent stem”.

Conclusion
	Claims 1, 3 and 5-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shukla Ram can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632